Terral, J.,
delivered the opinion of the court.
Section 2016, annotated code, - provides that “The county treasurer shall be allowed two and one-half per centum on all money received by him for county purposes, ’ ’ and the question is made whether the school funds received by the county treasurer are subject to such commission. We see no reason for supposing that the legislature did not intend the county treasurer to have a commission on the school money received by him for disbursement within the county. We think the money received by the county treasurer, and disbursed in the county in payment of expenses incurred for governmental purposes, is money received for county purposes.
It is true that éducation, within some definitions of that term, is not a county purpose; certainly it is not a county purpose in the sense of being a system established by the county for the *692public good, for, in such sense, the county has not purposed and established any system of government, in any respect, for the people of the county. In such sense the administration of justice is not a county purpose, and, yet, next to the school fund, the money coming into the hands of the treasurer, for the payment of jurors, witnesses and officers and other expenses of the several courts constituted by the fundamental law or by legislative act, afford the next largest commission to the county treasurer, and, if the treasurer is to be denied commissions on the school fund, a like reason would deny him a commission on funds collected for the expenses incidental to the administration of justice. And so of the funds received for building a courthouse, jail, poorhouse and bridges, all of which are designed and purposed by constitutional authority, and not by the county. In fact, none of the operations of government, for whose support taxes are paid, and for the administration of .which money is received by the county treasurer, are matters of county purpose in the sense that the machinery for the conduct of such operations is established for ends proposed by the county. The constitution and laws require the counties to build courthouses, jails and bridges, and to execute other governmental agencies, but there is no agency of. any sort inherent in the county, or which a county has proposed to itself for accomplishment, requiring the collection and disbursement of money. A county has no power to institute any scheme, design or purpose requiring the citizen to pay taxes to support such scheme, design or purpose; it is the agent of the state only in some respects to execute constitutional or legislative purposes. We therefore construe the phrase, £ £ money received for county purposes,” to include school money, and all money not excepted from a commission.

Affirmed.